Citation Nr: 9923350	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  98-02 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for traumatic 
arthritis of the left knee, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for instability of the 
left knee, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for traumatic 
arthritis of the right knee, currently evaluated as 10 
percent disabling.

4.  Entitlement to an increased rating for chronic low back 
strain, currently evaluated as 10 percent disabling.

5.  Entitlement to service connection for hypertension.



WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to 
November 1992.  Service records also show that he had more 
than 3 years and 9 months of prior active service.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1997 rating decision of the Jackson, 
Mississippi, Department of Veterans (VA), Regional Office 
(RO), which denied entitlement to disability ratings in 
excess of 10 percent for traumatic arthritis of the right and 
left knees.  The veteran filed a timely notice of 
disagreement (NOD), and was issued a statement of the case 
(SOC) in February 1998.  The RO received his substantive 
appeal as to these issues later that month.  The veteran and 
his son thereafter presented testimony at a personal hearing 
before the Hearing Officer (HO) at the local VARO in June 
1998.  The HO granted a separate disability rating of 10 
percent for instability of the left knee in a January 1999 
rating decision and supplemental statement of the case 
(SSOC).  However, the HO confirmed and continued the denial 
of the veteran's claims for increased ratings for traumatic 
arthritis of the left and right knees.

The Board further observes that the veteran has timely 
initiated and completed an appeal as to the January 1998 
denial of his claim for an increased rating for chronic low 
back strain.  In this regard, it is noted that the veteran 
expressed dissatisfaction 

with the denial of the benefit sought during the course of 
his June 1998 personal hearing.  Accordingly, his hearing 
testimony was accepted as a timely filed NOD.  Cf. Tomlin v. 
Brown, 5 Vet. App. 355, 358 (1993) (hearing testimony before 
the RO, when reduced to writing, can constitute an NOD).  The 
claim was thereafter mentioned as an 'additional' issued in 
the January 1999 SSOC.  In response thereto, the veteran 
submitted a February 1999 statement which can be reasonably 
construed as a substantive appeal.  See 38 C.F.R. § 20.302 
(b) and (c) (1998); see also VAOPGCPREC 9-97 (1997) (if an 
SSOC covers an issue that was not included in the original 
SOC, a substantive appeal must be filed with respect to that 
issue within 60 days in order to perfect an appeal with 
respect to that additional issue, even if the 60-day period 
extends beyond one-year appeal period).

As to the veteran's hypertension claim, it is noted that the 
RO denied entitlement to service connection for that disorder 
in an April 1999 rating decision.  Although the veteran filed 
an NOD in May 1999, which was received prior to this case 
being certified and transferred to the Board, he was not 
issued an SOC or SSOC as to this issue.  Accordingly, the 
claim is the subject of the 'REMAND' appended to this 
decision.

The veteran has represented himself throughout this entire 
process.


FINDINGS OF FACT

1.  The veteran's traumatic arthritis of the left knee, as 
shown by recent VA examination, is primarily manifested by x-
ray evidence of degenerative changes, with some swelling, and 
limitation of flexion to 100 degrees.  There was also severe 
discomfort on passive range of motion productive of severe 
crepitations on the right side and moderate crepitations on 
the left side.

2.  The veteran's separately evaluated instability of medial 
and lateral aspect of the left knee is no more than 
"slight" in nature, and is primarily manifested by 
tenderness.


3.  The veteran's traumatic arthritis of the right knee, as 
shown by recent VA examination, is primarily manifested by x-
ray evidence of degenerative changes, with some crepitations 
noted on passive range of motion.

4.  The veteran's chronic low back strain, as shown by recent 
VA examination, is primarily manifested by degenerative disc 
disease of the lumbar spine with "moderate" limitation of 
flexion and extension of the lumbar spine. 


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 10 percent for traumatic arthritis of the left knee are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (1998); 
VAOPGCPREC 23-97 and 9-98.

2.  The schedular criteria for a separate disability rating 
in excess of 10 percent for instability of the left knee are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (1998); 
VAOPGCPREC 23-97 and 9-98.

3.  The schedular criteria for a disability rating in excess 
of 10 percent for traumatic arthritis of the right knee are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (1998); 
VAOPGCPREC 23-97 and 9-98.

4.  The schedular criteria for a 20 percent disability 
rating, but no more, for chronic low back strain are met. 38 
U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 3.321, 
Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
Diagnostic Codes 5290, 5293 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims of entitlement to disability evaluations 
in excess of 10 percent for traumatic arthritis of the left 
knee, instability of the left knee, traumatic arthritis of 
the right knee and chronic low back strain are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented claims which are plausible.  
Generally, claims for increased evaluations are considered to 
be well grounded.  Claims that conditions have become more 
severe are well grounded where the conditions were previously 
service-connected and rated, and the claimant subsequently 
asserts that higher ratings are justified due to an increase 
in severity since the original ratings.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

VA also has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issue raised in the record and to explain the 
reasons used to support the conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. § 4.1 (1998), 
which requires that each disability be viewed in relation to 
its history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 (1998), which requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.10 (1998) states that, in cases of functional 
impairment, evaluations are 

to be based upon lack of usefulness, and medical examiners 
must furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon a person's ordinary activity.  
This evaluation includes functional disability due to pain 
under the provisions of 38 C.F.R. §§ 4.40, 4.45(f), 4.59 
(1998).  See also DeLuca v. Brown, 8 Vet. App. 202, at 204-
206, 208 (1995).  These requirements for the evaluation of 
the complete medical history of the claimant's condition 
operate to protect a claimant against an adverse decision 
based upon a single, incomplete or inaccurate report and to 
enable VA to make a more precise evaluation of the disability 
level and any changes in the condition.

Background

Where entitlement to compensation has been already 
established and an increase in disability is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  Review of the veteran's 
claims folder reveals that he was last afforded VA orthopedic 
examination for his low back disorder in December 1997.  On 
this occasion, the veteran complained of constant pain since 
his in-service low back injury in 1990.  He stated that if he 
lifts more than 35 pounds, it aggravates his back.  On 
physical examination, the veteran was noted to be well-
developed, well-nourished and alert.  His gait was noted to 
be normal.  He stood erect with a level pelvis and no 
scoliosis.  Range of motion of the lumbar spine was achieved 
to 45 degrees of flexion, 20 degrees of extension, 25 degrees 
of right lateral bending and 25 degree of left lateral 
bending.  Parenthetically, the examiner noted that the 
American Medical Association (AMA) considers normal findings 
to be 60 degrees of flexion and 25 degrees of extension and 
lateral bending.  The veteran was also noted to have 
tenderness at L5.  Axial compression and simulated rotation 
caused no pain.  Straight leg raising was limited to 70 
degrees bilaterally by hamstring tightness.  X-rays of the 
lumbar spine revealed L4-5 and L5-S1 disc narrowing, as well 
as mild hypertrophic spurring of the vertebrae.  The 
diagnoses included degenerative disc disease of the lumbar 
spine.


The veteran also presented testimony at a personal hearing in 
June 1998.  As to his left knee disorder, the veteran stated 
that it gives way and also locks up.  Although he takes 
Motrin, an anti-inflammatory agent, he still has swelling in 
the left knee.  He further noted that he has a knee brace and 
wears it on the left knee when he has to do anything 
strenuous.  The veteran further averred that he cannot stay 
on his feet for over 2.5 hours without problems.  As to his 
right knee disorder, the veteran noted that his present 
disability was due to overuse.  He indicated that he had to 
favor his right knee after his left knee surgeries, thereby 
placing a strain upon it.  He noted, however, that the left 
knee bothers him more than the right knee.  In addition, the 
veteran also presented testimony as to his low back disorder.  
In this regard, he noted that his back strain has limited his 
ability to lift objects and, at times, he can lie a certain 
way and it makes his back hurt.  He takes Motrin and 
Flexeril, but still has a constant irritating low grade pain.

The record also shows that the veteran was last afforded VA 
examination of the knees in July 1998.  The veteran was noted 
to have walked into the clinic with a normal gait pattern.  
He was also noted to be pleasant, cooperative and able to sit 
in the chair comfortably.  The veteran walked on his heels 
and toes without any discomfort or difficulty, but he was not 
able to squat on the floor.  There were no gait deviations 
noted.  There were also no varus or valgus deformities noted.  
Examination of the knees revealed that there were surgical 
scars on the left knee, as well as one surgical scar on the 
medial aspect of the right patella.  There was some swelling 
noted in the left knee; however, there was no fluid or 
effusion.  There was no swelling or tenderness in the right 
knee.  Flexion was achieved to 100 degrees in the left knee 
and to 115 degrees in the right knee.  Extension in both 
knees was achieved to 0 (zero) degrees.  There was, however, 
severe crepitation felt on the right side and moderate 
crepitation felt on the left side during passive range of 
motion of the left knee.  The veteran also experienced severe 
discomfort during passive range of motion and attempted to 
resist.  Varus and valgus testing indicated tenderness, as 
well as medial and lateral instability, of the left knee; 
however, the examiner noted that these findings were 
questionable.  Lachman's test was negative 

in both knees.  There were also some crepitations felt [on 
passive range of motion] of the right knee, but no 
instability was noted.  Rotation was noted to be within 
normal limits, and the veteran did not have any discomfort.  
While leaving the office, an incidental finding of 
occasionally walking with antalgic gait pattern of the left 
side, with no other gait deviations, was noted.  The 
diagnoses included status post (S/P) history of fracture of 
the bilateral patella and probable degenerative joint disease 
(DJD) of both knees.


Analyses

VA's Office of General Counsel (GC) has recently determined 
that that a claimant who has arthritis and instability of the 
knee may be rated separately under Diagnostic Codes 5003 and 
5257.  See VAOPGCPREC 23-97 (Multiple Ratings for Knee 
Disability).  The General Counsel thereafter concluded that 
for a knee disability rated under Diagnostic Code 5257 to 
warrant a separate rating for arthritis based on x-ray 
findings and limitation of motion, limitation of motion under 
Diagnostic Code 5260 or Diagnostic Code 5261 need not be 
compensable but must at least meet the criteria for a zero-
percent rating.  In addition, a separate rating for arthritis 
could also be based on X-ray findings and painful motion 
under 38 C.F.R. § 4.59.  See VAOPGCPREC 9-98 (Multiple 
Ratings for Musculoskeletal Disability and Applicability of 
38 C.F.R. §§ 4.40, 4.45 and 4.59).  The Board is bound by 
this precedent opinion. 38 U.S.C.A. § 7104(c) (West 1991). 

Under the applicable criteria, it is noted that traumatic 
arthritis established by x-ray will be rated as degenerative 
arthritis.  38 C.F.R. Part 4, Diagnostic Code 5010 (1998).  
Diagnostic Code 5003 (degenerative arthritis), in turn, 
provides that compensation may be awarded under three 
circumstances: (1) when limitation of motion meets the 
schedular criteria for the joint(s) affected and is 
objectively confirmed, such as by swelling, muscle spasm, or 
satisfactory evidence of painful motion; (2) when objectively 
confirmed limitation of motion is not sufficient to warrant a 
compensable schedular evaluation, 10 percent is assigned for 
each major 

joint or minor joint group affected; (3) when there is no 
limitation of motion, 10 or 20 percent will be assigned 
depending on the degree of incapacity, if there is x-ray 
evidence of 2 or more major joints or minor joint groups.  
Hicks v. Brown, 8 Vet. App. 417, 420 (1995).

38 C.F.R. § 4.59 notes that muscle spasm helps identify 
arthritic joints, and crepitation on flexion identifies 
diseased points of contact, and together with Diagnostic Code 
5003 deems painful motion from x-ray documented arthritis to 
be limited motion, even without actually limited motion and 
even though motion is possible beyond where pain sets in, and 
warrants a minimum 10 percent rating for each joint affected.  
Hicks, 8 Vet. App. at 420-21 (1995) (citations omitted).

Under 38 C.F.R. §§ 4.40 and 4.45 (1998), functional loss of 
joints, arthritic or otherwise, may be due either to pain on 
use or limitation of motion and in either event warrants at 
least the minimum rating; however, it must be supported by 
adequate pathology and evidenced by visible behavior on 
motion, because ratings based on limited motion do not ipso 
facto include or subsume the other rating factors in §§ 4.40 
and 4.45 (1998), e.g., pain, functional loss, fatigability, 
and weakness.

Thus, an evaluation in excess of that provided for by simple 
limitation of motion may be assigned, without pyramiding 
under 38 C.F.R. § 4.14 (1998), because there may be 
additional disability in excess of limitation of motion as a 
result of pain or pain on repeated use of a joint.  Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1991); Hicks and DeLuca, 
supra.  In other words, when rating for limitation of motion, 
a higher rating may be assigned if there is additional 
limitation of motion from pain or limited motion on repeated 
use of the joint.

Slight impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
disability.  A 20 percent disability evaluation requires 
moderate impairment.  A 30 percent disability evaluation 
requires severe impairment.  38 C.F.R. Part 4, Diagnostic 
Code 5257 (1998).


Limitation of motion of either knee would be rated under 
Diagnostic Codes 5260 or 5261, for limitation of flexion or 
extension of the leg.  Diagnostic Code 5260 provides for a 
noncompensable evaluation if flexion is limited to 60 
degrees.  A 10 percent evaluation applies where flexion is 
limited to 45 degrees.  A 20 percent evaluation requires 
flexion limited to 30 degrees, and a 30 percent evaluation 
requires flexion limited to 15 degrees.  Diagnostic Code 5261 
provides for a noncompensable evaluation for extension 
limited to 5 degrees, and for a 10 percent evaluation for 
extension limited to 10 degrees.  A 20 percent evaluation 
requires extension limited to 15 degrees, and a 30 percent 
evaluation requires extension limited to 20 degrees.  
Extension limited to 30 degrees warrants a 40 percent 
evaluation, and extension limited to 45 degrees warrants a 50 
percent evaluation.  See 38 C.F.R. Part 4 (1998).

As to the veteran's chronic low back strain, it is noted that 
a 10 percent evaluation is warranted for mild intervertebral 
disc syndrome.  A 20 percent evaluation requires moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent evaluation requires severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
60 percent evaluation requires pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy (i.e., with characteristic pain and demonstrable 
muscle spasm and an absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc) and 
little intermittent relief.  38 C.F.R. Part 4, Diagnostic 
Code 5293 (1998).

Moreover, slight limitation of motion of the lumbar segment 
of the spine warrants a 10 percent evaluation.  A 20 percent 
evaluation requires moderate limitation of motion.  A 40 
percent evaluation is assigned for severe limitation of 
motion.  38 C.F.R. Part 4, Diagnostic Code 5292 (1998).

The application of the words "slight," "moderate," and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are 

"equitable and just."  38 C.F.R. § 4.6 (1998).  In 
evaluating the veteran's musculoskeletal impairments, the 
Board is cognizant of its responsibilities under the Schedule 
for Rating Disabilities.  38 C.F.R. § 4.71 et seq. (1998).

I.  Bilateral Knee Disorders

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 
3.102 (1998); and Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  In the instant case, the preponderance of the 
evidence is against the veteran's claims for increased 
ratings for his bilateral knee disorders.

As to the veteran's limitation of motion due to traumatic 
arthritis of the left and right knees, the Board finds that 
no more than a 10 percent is warranted.  In this regard, the 
Board observes that the veteran's traumatic arthritis of the 
left and right knees does not meet the minimum numeric 
criteria for a noncompensable disability evaluation under 
either Diagnostic Codes 5260 (limitation of flexion to 60 
degrees) or 5261 (limitation of extension to 5 degrees).  
Indeed, his recent July 1998 VA examination report reveals 
that flexion was achieved to 100 degrees in the left knee and 
to 115 degrees in the right knee.  Extension in both knees 
was achieved to 0 (zero) degrees.  Nonetheless, his current 
10 percent disability ratings for traumatic arthritis of each 
knee are sustainable, pursuant to Hicks, as the July 1998 VA 
examiner noted that he manifests severe discomfort and 
crepitation on passive range of motion of the left knee and 
some crepitation on passive range of motion of the right 
knee.  Entitlement to increased ratings, however, is not 
shown.

The Board has also considered whether the veteran is entitled 
to increased evaluations based on his complaints of pain and 
functional limitation.  However, the evidence reflects that 
no more than the separate 10 percent disability evaluation 
already assigned for instability of the left knee is 
warranted.  As a preliminary 

matter, it noted that the July 1998 VA examiner found no 
clinical evidence of right knee instability.  Although varus 
and valgus tests indicated tenderness, as well as medial and 
lateral instability of the left knee, the examiner indicated 
that these findings were questionable.  Moreover, Lachman's 
test was negative in both knees.  While the veteran was noted 
to have an antalgic gait upon leaving the office, the 
examiner commented that this only occurred on an occasional 
basis.  In effect, the medical evidence of record does not 
reflect more than mild instability of the left knee; 
therefore, an increased disability rating is not warranted.

It should also be emphasized that the diagnoses and clinical 
findings rendered on the recent 1998 VA examination are 
consistent with the veteran's medical history, described in 
detail above, and are essentially uncontradicted by any other 
recent medical evidence of record.  The veteran is not shown 
to be qualified to render a medical diagnosis or opinion.  
Hence, his views as to the etiology of his pain complaints 
and/or the extent of functional impairment in his back are 
specifically outweighed by the medical evidence of record 
cited above.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) (lay assertions will not support a finding on 
questions requiring medical expertise or knowledge).

II.  Chronic Lumbar Strain

In the instant case, the veteran has been granted service 
connection and assigned a 10 percent disability rating for 
chronic low back strain under Diagnostic Code 5293. 

After a contemporaneous review of the evidence of record, the 
Board finds that the evidence supports a 20 percent 
disability rating for chronic low back strain, but no more, 
under Diagnostic Code 5290.  The rating schedule contemplates 
that in the absence of vertebral fracture or complete bony 
fixation (ankylosis), the veteran will be rated based on 
limitation of motion of the lumbar spine.  As noted above, 
the veteran's December 1997 VA orthopedic examination report 
shows that he achieved 45 degrees of flexion, 20 degrees of 
extension, 25 degrees of right lateral 

bending and 25 degree of left lateral bending.  Straight leg 
raising was limited to 70 degree bilaterally by hamstring 
tightness.  Although the examiner noted that there was 
tenderness at L5, axial compression and simulated rotation 
caused no pain.  

In view of the objective findings shown on most recent VA 
examination and the veteran's complaints of chronic pain, the 
Board finds that the veteran's service-connected low back 
strain more closely approximates a "moderate" lumbar spine 
disability.  Consideration has been given as to whether the 
disability meets the criteria for a higher disability rating.  
Although the veteran's most recent VA examination shows some 
limitation of motion of the lumbar spine and tenderness at 
L5, there is no objective evidence of pain on, or limitation 
of, motion so as to be classified as severe in nature, as to 
warrant a 30 percent disability rating under Diagnostic Code 
5292.  The Board further notes that there was also no 
objective evidence of severe intervertebral disc syndrome 
with recurring attacks with intermittent relief as to warrant 
a 40 percent disability rating under Diagnostic Code 5293.  
Consequently, no more that a 20 percent disability evaluation 
is justified.

III.  Extra-schedular consideration

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) (1998).  
"The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  In this regard, the 
Board finds that the schedular evaluations in this case are 
not inadequate.  As fully detailed above, the medical 
evidence reflects that the veteran's bilateral knee and low 
back disorders are compensably disabling; 

however, as the schedular criteria provide bases within which 
to award increased compensation, it does not appear that he 
has "exceptional or unusual" disabilities.


ORDER

An increased disability rating for traumatic arthritis of the 
left knee is denied.

An increased disability rating for instability of the left 
knee is denied.

An increased disability rating for traumatic arthritis of the 
right knee is denied.

An increased disability rating for chronic low back strain, 
to 20 percent, is granted subject to regulations governing 
the payment of monetary awards.


REMAND

As noted above, the veteran has filed a timely NOD as to the 
denial of his claim for service connection for hypertension 
in an April 1999 rating decision of the Jackson VARO.  
However, he was never issued an SOC or SSOC as to this claim.  
Clearly additional procedural development is necessary.  See 
Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) (where there 
has been an initial RO adjudication and an NOD has been filed 
[in this case, as to the compensation level assigned], 
thereby initiating the appellate process, the claimant is 
entitled to an SOC, and the RO's failure to issue the same is 
a procedural development requiring remand).

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to his claim, the 
case is REMANDED to the RO for the following development:

1.  The RO should develop for appellate 
purposes the veteran's claim of 
entitlement to service connection for 

hypertension.  In this regard, the RO 
should review the various arguments and 
contentions submitted by or on behalf of 
the veteran, and provide him with a 
statement of the case regarding this 
"additional" issue.  Any additional 
evidentiary/medical development deemed 
appropriate to the appellate processing 
of this claim should be undertaken.

2.  The veteran must be, and hereby is, 
notified that a timely substantive appeal 
(VA Form 9) must be filed in order to 
perfect an appeal as to this issue, and 
without such the Board will not have 
jurisdiction.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument to the RO 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109, 
112 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals


 

